UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6285



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LEROY BROWN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-92-62, CA-97-193)


Submitted:     July 3, 2002                 Decided:   August 14, 2002


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy Brown, Appellant Pro Se. Frank DeArmon Whitney, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Brown seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).*                  We

have reviewed the record and the district court’s order and find no

reversible    error.         Accordingly,    we   deny    a   certificate     of

appealability and dismiss the appeal on the reasoning of the

district court.       United States v. Brown, Nos. CR-92-62; CA-97-193

(W.D.N.C. Aug. 16, 2001).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and   argument     would   not    aid   the

decisional process.




                                                                       DISMISSED




     *
       Brown filed his notice of appeal more than sixty days after
the district court entered its order on the docket, see Fed. R.
App. P. 4(a)(1), and failed to obtain an extension or reopening of
the appeal period, see Fed. R. App. P. 4(a)(5), (6).       We have
jurisdiction to consider the merits of this appeal, however,
because the court’s order was not entered on a separate judgment as
required by Fed. R. Civ. P. 58. See Hughes v. Halifax County Sch.
Bd., 823 F.2d 832, 835 (4th Cir. 1987) (finding that five-page
order did not satisfy separate judgment where order contained
procedural history of case and district court’s reasoning). Thus,
the appeal period never began to run so Brown’s appeal may not be
dismissed as untimely. See Quinn v. Haynes, 234 F.3d 837, 843 (4th
Cir. 2000).


                                       2